— In a wrongful death action, the appeal is from so much of an order of the Supreme Court, Kings County, dated January 25, 1979, as, in effect, denied the appellant’s motion for a further bill of particulars. Order affirmed insofar as appealed from, with $50 costs and disbursements. The items requested in the demand for a further bill of particulars were evidentiary material not in amplification of a pleading. Such items may not be demanded in a bill of particulars (see Kenler v Weissbach, 61 AD2d 976; Cirelli v Victory Mem. Hosp., 45 AD2d 856), and, therefore, they were palpably improper. Suozzi, J. P., Lazer, Cohalan and Martuscello, JJ., concur.